Opinion issued January 15, 2009










In The
Court of Appeals
For The
First District of Texas




NO. 01–08–00259–CV




CHAUNCEY MIDDLETON, Appellant

V.

THE STATE OF TEXAS, Appellee




On Appeal from the 280th District Court
Harris County, Texas
Trial Court Cause No. 2006-71921




MEMORANDUM OPINIONAppellant Chauncey Middleton has failed to timely file a brief.  See Tex. R.
App. P. 38.8(a) (failure of appellant to file brief).  After being notified that this appeal
was subject to dismissal, appellant did not adequately respond.  See Tex. R. App. P.
42.3(b) (allowing involuntary dismissal of case).
          The appeal is dismissed for want of prosecution for failure to timely file a brief. 
All pending motions are denied.
PER CURIAM
Panel consists of Justices Taft, Bland, and Sharp.